PER CURIAM.
Appellant, Charles M. Boze, appeals the trial court’s interlocutory order denying his motion to dismiss for lack of jurisdiction the petition for dissolution of marriage filed by Appellee, Sandra E. Boze. Because we agree with Mr. Boze that Mrs. Boze failed to establish residency pursuant to sections 61.021 and 61.052(2), Florida Statutes (2001), we reverse the order of the trial court and remand for further proceedings consistent with this opinion. See Speigner v. Speigner, 621 So.2d 758 (Fla. 1st DCA 1993).
ERVIN, BOOTH and DAVIS, JJ., concur.